United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3791
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Uriel Carranza,                         *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 13, 2002

                                  Filed: May 20, 2002
                                   ___________

Before McMILLIAN, FAGG, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       California resident Uriel Carranza was indicted with eight other persons for
conspiracy to distribute methamphetamine, marijuana and cocaine, after
coconspirators arrested in Iowa identified Carranza as their source. Law enforcement
officers from Iowa traveled to California and arrested Carranza. After the arrest,
officers read Carranza standard Miranda warnings in English and in Spanish.
Carranza questioned the officers in Spanish about the reason for his arrest, but asked
no questions about his rights. Carranza then volunteered that he had sold 330 pounds
of marijuana, but denied involvement in cocaine or methamphetamine trafficking.
Before trial, Carranza moved to suppress his statements. The district court* denied
Carranza’s motion, finding that Carranza had been adequately advised of his Sixth
Amendment right to counsel, and his Fifth Amendment rights, and that he voluntarily
waived those rights.

       The government presented testimony by four coconspirators and several law
enforcement officers. Over Carranza’s objections, two coconspirators testified at trial
about Carranza’s drug trafficking activities as told to them by two other
coconspirators who had not yet been apprehended, so were not available to testify
directly. The jury convicted Carranza of conspiracy to distribute methamphetamine,
cocaine, and marijuana in violation of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. § 2
(1994, Supp. V 1999). The district court** sentenced Carranza to 264 months
imprisonment. Carranza now appeals. Having carefully reviewed the record and the
parties’ submissions, we affirm.

       Carranza contends that his waiver and confession were not voluntary but
coerced and that his motion to suppress should have been granted. We review the
district court’s factual findings for clear error and the denial of the motion to suppress
de novo. United States v. Green, 275 F.3d 694, 698 (8th Cir. 2001). “[C]oercive
police activity is a necessary predicate to the finding that a confession is not
‘voluntary.’” Colorado v. Connelly, 479 U.S. 157, 167 (1986). A confession is
voluntary if, in light of the totality of the circumstances, the suspect’s will is not
overborne. United States v. Cody, 114 F.3d 772, 776 (8th Cir. 1997). According to
the court’s findings, there was no confusion about the nature of the arrest, Carranza


      *
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska adopting the report and recommendations of the Honorable
Kathleen A. Jaudzemis, United States Magistrate Judge for the District of Nebraska.
      **
       The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                           -2-
did not request an attorney nor did he request that questioning cease, and the police
made neither promises nor threats. Carranza’s only complaint was that his handcuffs
were too tight; the police promptly loosened the cuffs. The court noted that although
Carranza was arrested in a police-dominated atmosphere, having been apprehended
and handcuffed at gunpoint, Carranza was adequately advised of his Miranda rights
in both English and Spanish, and voluntarily chose to waive his rights. Further, the
court found that Carranza was not under the influence of any mind-altering
substances, he appeared to be of average intelligence, he was detained for a short
period of time, and he waived his rights almost immediately after being advised of
them. The court found no evidence of coercion, physical intimidation, or punishment
by the police. We find no error in the court’s factual findings and agree Carranza’s
statement was thus admissible.

       Carranza next contends that the district court impermissibly admitted hearsay
testimony when two coconspirators were permitted to testify about some of
Carranza’s drug trafficking activities that witnesses had learned about from other
coconspirators. Coconspirator statements, however, are admissible under Federal
Rule of Evidence 802(d)(2)(E) if the government proves by a preponderance of the
evidence that (1) a conspiracy existed; (2) both the declarants and the defendant were
members of the conspiracy; and (3) the declarants made the statement in furtherance
of the conspiracy. United States v. Frazier, 280 F.3d 835, 848 (8th Cir. 2002). After
carefully reviewing the record, we are satisfied that the district court did not abuse its
discretion in admitting the challenged statements. Id. The jury found a conspiracy
existed, the declarants and Carranza were each indicted members of the same
conspiracy, and the challenged statements described Carranza’s conspiracy-related
activities to other members of the conspiracy. Coconspirators’ statements that discuss
the supply source for the illegal drugs or a coconspirator’s role in the conspiracy are
considered to be statements made in furtherance of the conspiracy. United States v.
Arias, 252 F.3d 973, 977 (8th Cir. 2001).



                                           -3-
       Finally, Carranza contends that the district court overestimated drug quantity
at sentencing. We review a district court’s drug quantity determination for clear
error, and reverse the determination only if the entire record definitely and firmly
convinces us that a mistake has been made. Frazier, 280 F.3d at 851-52. The district
court determined that 30,000 kilograms of marijuana were attributable to Carranza,
placing him at base offense level 38. Carranza argues that his base offense level
should have been 36 and complains that coconspirator testimony about drug quantity
was suspect because the witnesses had incentive to lie in order to receive decreased
sentences. We disagree. The district court’s drug quantity estimates were reasonable
and directly supported by testimony of coconspirators. Id. at 852. The district court
took judicial notice of trial testimony at sentencing, accepting the drug quantities
described at trial. The court found that to calculate drug quantity otherwise would
discount testimony of witnesses the jury chose to believe. “‘We are particularly
hesitant to find clear error in the district court’s findings of fact where those findings
are based on determinations of witness credibility.’” United States v. Causor-Serrato,
234 F.3d 384, 390 (8th Cir. 2000) (quoting United States v. Johnston, 220 F.3d 857,
863 (8th Cir. 2000)), cert. denied, 532 U.S. 1072 (2001). The district court is best
able to assess witness credibility and that determination is “virtually unassailable on
appeal.” Id.

      We affirm Carranza’s conviction and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-